Opinion of the Court by
William Rogers Clay, Commissioner
Affirming.
Appellee, Lexington & Eastern Railway Company, was indicted under section 772-a, Kentucky Statutes, ■for a failure, on August 21st, 1914, to run and operate a passenger or a mixed train over a-certain portion of its road exceeding five miles in length. On the trial before a jury defendant was acquitted. The Commonwealth appeals.
No brief has been filed for appellant. In the absence of a brief specifying the errors for which a reversal is asked, it will be -presumed that no errors - exist and •that the judgment is correct. Continental Insurance Co. v. Ramsey, 160 Ky., 441; Crawford v. Wiedemann, 158 Ky., 33; Brown v. Daniels, 154 Ky., 267.
Judgment affirmed.